In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00063-CR
      ___________________________

    JOE PEARL WINDHAM, Appellant

                     V.

          THE STATE OF TEXAS


   On Appeal from the 78th District Court
         Wichita County, Texas
        Trial Court No. 59,187-B


Before Sudderth, C.J.; Womack and Wallach, JJ.
  Memorandum Opinion by Justice Wallach
                           MEMORANDUM OPINION

       This is an alleged road-rage case in which the only eyewitnesses were the

complainant, the accused, and the accused’s adult son, who was a passenger in the

accused’s pickup at the time of the incident. The jury was presented with differing

stories from which it had to piece together the true facts of the event. The accused,

appellant Joe Pearl Windham, attempted to raise self-defense as a justification for his

actions, but the trial court denied his request for a self-defense instruction to the jury.

Based on our review of the entire record, we conclude that the trial court erred by

refusing Windham’s requested self-defense instruction and that this refusal caused

Windham some harm. Accordingly, we reverse Windham’s conviction for aggravated

assault with a deadly weapon and remand the case for a new trial.

                     I.     PROCEDURAL BACKGROUND1
       Law enforcement responded to a 911 call about a person in a pickup pointing a

gun at a tractor-trailer driver. A Clay County Sheriff’s Deputy pulled over the pickup

driver, Windham; conducted an investigation that included talking to Michael Horton,

the tractor-trailer driver; and arrested Windham. A grand jury later indicted Windham

for aggravated assault with a deadly weapon, alleging that Windham had “intentionally

or knowingly threaten[ed] . . . Horton with imminent bodily injury by pointing a

firearm at or in the direction of” Horton while using or exhibiting a deadly weapon.

       1
        Because our discussion of Windham’s complaints on appeal requires a
thorough review of the evidence at trial, we provide a more detailed explanation of
that evidence in our analysis of those complaints.

                                            2
After a trial at which Horton and Windham were the primary witnesses, a jury

convicted Windham of aggravated assault and assessed his punishment at five years’

confinement and a $5,000 fine. However, the jury also recommended that Windham’s

sentence be suspended and that he be placed on community supervision. The trial

court sentenced Windham in accordance with the jury’s verdict, placing him on two

years’ community supervision.

                                II. ISSUES ON APPEAL

      Windham brings five issues on appeal. In two of his issues, Windham

challenges the sufficiency of the evidence to support his conviction, and in the other

three issues, he challenges the trial court’s denial of his requested jury instructions on

nondeadly-force self-defense, deadly-force self-defense, and necessity. We will address

his sufficiency issues first because they could afford him the greatest relief if

sustained. See Roberson v. State, 810 S.W.2d 224, 225 (Tex. Crim. App. 1991) (per

curiam).

                  III.   SUFFICIENCY OF THE EVIDENCE

      In his first issue, Windham argues that the evidence is insufficient to prove

beyond a reasonable doubt that he committed aggravated assault with a deadly

weapon. We disagree.

A.    Standard of Review and Applicable Law

      In our evidentiary-sufficiency review, we view all the evidence in the light most

favorable to the verdict to determine whether any rational factfinder could have found

                                            3
the crime’s essential elements beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.

307, 319, 99 S. Ct. 2781, 2789 (1979); Queeman v. State, 520 S.W.3d 616, 622 (Tex.

Crim. App. 2017). This standard gives full play to the factfinder’s responsibility to

resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts. See Jackson, 443 U.S. at 319, 99 S. Ct. at

2789; Queeman, 520 S.W.3d at 622.

      The factfinder alone judges the evidence’s weight and credibility. See Tex. Code

Crim. Proc. Ann. art. 38.04; Queeman, 520 S.W.3d at 622. We may not re-evaluate the

evidence’s weight and credibility and substitute our judgment for the factfinder’s.

Queeman, 520 S.W.3d at 622. Instead, we determine whether the necessary inferences

are reasonable based on the evidence’s cumulative force when viewed in the light

most favorable to the verdict. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App.

2015); see Villa v. State, 514 S.W.3d 227, 232 (Tex. Crim. App. 2017). We must

presume that the factfinder resolved any conflicting inferences in favor of the verdict,

and we must defer to that resolution. Murray, 457 S.W.3d at 448–49.

      To determine whether the State has met its Jackson burden to prove a

defendant’s guilt beyond a reasonable doubt, we compare the crime’s elements as

defined by the hypothetically correct jury charge to the evidence adduced at trial. See

Jenkins v. State, 493 S.W.3d 583, 599 (Tex. Crim. App. 2016); see also Febus v. State,

542 S.W.3d 568, 572 (Tex. Crim. App. 2018) (“The essential elements of an offense

are determined by state law.”). Such a charge is one that accurately sets out the law, is

                                           4
authorized by the indictment, does not unnecessarily increase the State’s burden of

proof or restrict the State’s theories of liability, and adequately describes the particular

offense for which the defendant was tried. Jenkins, 493 S.W.3d at 599. The “law as

authorized by the indictment” means the statutory elements of the charged offense as

modified by the factual details and legal theories contained in the charging instrument.

See id.; see also Rabb v. State, 434 S.W.3d 613, 616 (Tex. Crim. App. 2014) (“When the

State pleads a specific element of a penal offense that has statutory alternatives for

that element, the sufficiency of the evidence will be measured by the element that was

actually pleaded, and not any alternative statutory elements.”).

       As applicable here, a person commits aggravated assault if the person

intentionally or knowingly threatens another with imminent bodily injury and in doing

so uses or exhibits a deadly weapon. Tex. Penal Code Ann. §§ 22.01(a)(2), 22.02(a)(2).

Thus, we must determine if the evidence supports a determination beyond a

reasonable doubt that Windham used or exhibited a deadly weapon to intentionally or

knowingly threaten Horton with imminent bodily injury. See id.; De Leon v. State,

865 S.W.2d 139, 142 (Tex. App.—Corpus Christi–Edinburg 1993, no pet.).

B. Evidence at Trial

       The events at issue occurred on June 6, 2017, during evening rush-hour traffic

in Wichita Falls, as Windham and Horton were traveling on an elevated portion of

southbound Highway 287 known as the flyover. The flyover has two constant lanes of

travel, but because it also has on-and-off ramps that merge onto or split away from

                                             5
the highway on both sides, it has two, three, or four lanes of travel depending on the

driver’s location.

       Horton was driving a Peterbilt truck with an attached trailer that together were

eight feet, six inches wide and seventy-nine-feet long. Horton was the only occupant

of his vehicle, but he had been traveling with another driver, Danny Williams, who

was driving in his own, nearly identical Peterbilt. Horton had lost sight of Williams in

Burkburnett and did not know where he was when the incident occurred. Windham

was driving a pickup and was hauling a thirty-five-foot long ocean-going boat that

weighed about six to seven thousand pounds. Windham’s adult son Chad was sitting

in the front-passenger seat, and his other adult son Chance was sitting in the

passenger-side back seat.

       1.     Horton’s testimony

       Horton testified that he traveled on Highway 287 through Wichita Falls three

or four times a month and usually stayed in the second lane from the left (lane 2)

while driving through because that lane continues straight through the city. Horton

said that he first noticed Windham’s pickup upon entering the flyover. According to

Horton, the flyover had three lanes at that point; Horton was in the middle lane (lane

2), and the pickup was in the right lane (lane 3). As Horton was about to pass the

pickup and boat, the pickup driver sped up, “jumped over in front of” Horton, and

then immediately slowed down, causing Horton to slow down. The pickup then

moved back over to the right, into lane 3. Horton sped up to go around the pickup,

                                           6
but the pickup driver sped up again, moved back in front of Horton, slowed down,

and then moved back over into lane 3. Although lane 3 becomes an exit ramp at

Highway 82, reducing Highway 287 to only two lanes before a right-side on-ramp

widens it again to three, Horton said that these events occurred before that location.

Horton testified he was driving fifty-five or sixty miles per hour during this part of the

encounter.

      According to Horton, he stayed in lane 2 to continue on southbound Highway

287. After they passed the Highway 82 exit, the pickup was in front of him in lane 2.

After the road widened again to three lanes, the pickup then moved over into the

right lane (lane 3), and as Horton pulled alongside the pickup to pass, the same thing

happened: “he pulled ahead of me and went back over.” Horton then passed the

pickup.

      The pickup driver, still in lane 3, then passed Horton and did the same thing:

moved over into lane 2 from lane 3, slowed down, and moved back over into lane 3.

Before lane 1 became a left-side exit ramp, the pickup driver moved the pickup

behind Horton and then into lane 1. As the pickup moved alongside Horton’s driver’s

side window, Horton saw a “pistol hanging out the window--or pointing up at [him]

from inside the” pickup in front of the front-seat passenger; the driver was holding

the pistol. Horton was “[s]ort of” looking down the barrel of the gun because his

seats rode higher than the pickup. Horton described the pistol as “a . . . blue[-]barrel



                                            7
revolver.” Horton could see the driver’s face and identified Windham as the person

who had pointed the gun at him. Horton testified that he felt threatened by the gun.

      Horton testified that he then let off the accelerator and leaned back in his seat

to “get[] as far away from [the gun] as [he] could and mak[e] [himself] less visible.”

The pickup driver then pulled away and moved down the road. Horton called 911 but

continued to follow the pickup, letting it “get some distance” from him.

      Horton denied pushing the pickup into another semi-truck, crowding it into

another lane, or cutting it off. He did not recall anything about a “near collision.” He

also denied making any rude or obscene gestures, being aggravated by or mad at the

pickup driver’s cutting him off, or taking any aggressive actions himself.

      2.     The 911 call

      The trial court admitted the recording of Horton’s 911 call into evidence.

When the operator asked Horton, “What’d he’d point [the gun] at you for?” Horton

answered,

      I have no idea. All I know is he, he cut me off, and then he got back
      over in the other lane and slowed down, and I went ahead and passed
      around him. Next thing I knew, he comes speeding up beside me
      sticking his pistol out the window at me.
Horton explained in more detail that

      he was coming in through town in, uh, slow traffic, and I went around,
      and next thing I know he shoots up beside me and cuts me off and then
      slows back down, and I just went ahead, . . . I had my cruise control set
      and I just went back around him. And next thing I know we’re coming
      out of town and he’s speeding beside me and I’ve got a pistol hanging
      out the window at me. [Emphasis added.]

                                           8
      The 911 operator instructed Horton to pull over when the officers pulled over

the pickup driver. Horton also explained to the operator that he was traveling with

another driver:

      911 operator:       “You’re in a black Peterbilt semi?”
      Horton:             “Yes.”
      911 operator:       [Talking over dispatch] “RP is going to be in a black
                          Peterbilt semi.”
      Horton:             “There’s two of us though, don’t get - I’m the one in
                          front.” [laughs]
      911 operator:       “He’s advising that there are two of him, uh, there’s
                          another one that looks like his but he’s gonna be the
                          front.”
      3.     Deputy William Norris and Norris’s dash-cam video

      Clay County Sheriff’s Deputy2 William Norris testified that he stopped the

pickup in response to the 911 call. According to Deputy Norris, the driver and his

two passengers claimed that they had been involved in an altercation with another

vehicle in which the pickup’s right, side-view mirror hit an eighteen-wheeler.3 Deputy

Norris testified that he did not see any damage to the passenger side of the boat or

damage to the pickup and that there was no evidence of contact on the pickup’s right-

hand mirror. Deputy Norris did not compare the left- and right-hand mirrors, though,


      2
       By the time of trial, Deputy Norris worked for the Electra Police Department.
      3
        As explained below, Windham’s story is that where lane 3 of the flyover ends
as an exit ramp to the right, Horton (in lane 1) forcefully pushed Windham’s pickup
(in lane 2) into the far-right lane (lane 3) and into a red truck.

                                          9
to determine if the right-hand mirror had been pushed in. He admitted that he could

not speculate whether the mirror had been disturbed.

      The trial court admitted footage from Deputy Norris’s dash-cam into evidence.

After Windham stopped, he almost immediately stated, “I got out of his way . . .

[unintelligible]. Then he come and chased me down, ran me into [unintelligible].”

Windham told Deputy Norris, “He ran me off the road. . . . [R]an me into the other

truck. Tried to crush us between two trucks.” Windham then said,

      He, he came over in my lane twice. . . . All I did was pull up, accelerate
      to go out and get in front of him. . . . I have no earthly idea what pissed
      him off at that. I wasn’t that close, I do not believe so. But then he come
      and chase me down and, and ran me into another truck. I mean, he came
      to get me.
      Later in the video, Windham again told Deputy Norris that he had hit the other

truck with the pickup’s passenger-side mirror: they “touched.” Windham told the

officer, “[T]he guy tried to kill me . . . between two trucks. Tried to kill my kids.” He

repeatedly stated that the other driver had “attacked” him with his tractor-trailer.

Windham also elaborated,

      That was assault with a deadly weapon. That automobile, he used that
      damn truck. He, he might as well’ve pulled a knife, a gun, or something
      like that. . . . That’s attempted murder of three people, in my opinion. I
      wouldn’t have reacted so badly. I would have been able to call. I
      wouldn’t have gotten so choked up. . . . I know they’re grown men to
      you, but they’re still my babies. . . . He damn near wiped out my whole
      family. [Deputy Norris’s interjecting remarks omitted.]
When Deputy Norris asked Windham if he had tried to speed up to get away from the

other driver, Windham responded,


                                           10
       [H]e chased me down. I’ve got a boat. I’m in a half-ton truck with a 24-
       foot boat. I can’t, I can’t run, I can’t hide. . . . He was running off the
       side of the road on the corner with his . . . trailer. I tried to speed up and
       get around him and get in front of him. And he come and chased us
       down and ran me into that other damn truck.
       Windham also told Deputy Norris that he had tried to call 911, but that he did

not connect. Chad said that he did not call 911.

       Windham denied pointing his gun at the other driver. He also denied reaching

across the front seat and pointing a gun up at the other driver, stating, “No, I did not.

I did, I did throw him the finger, I did throw him my fist. I did . . . rage. I did tell him,

‘f[***] you, m[***** ******], g[*******] tried to kill us.’” When the officer later again

asked, “Did you ever point the weapon at him?,” Windham responded, “No. I, I

pointed my finger at him, I shook . . . my fist at him, we all did. I rolled the window

down and screamed at him. Why, ‘You, you tried to kill us! What the f[***] is wrong

with you?’ That’s exactly what I said.” Windham then added, “I had my iPad in my

hand. I pointed my iPad at him.”

       4.   Clay County Sheriff’s Sergeant Jody Polvado and Polvado’s dash-
       cam video

       Clay County Sheriff’s Sergeant Jody Polvado assisted in the traffic stop of the

pickup. He testified that he searched for, located, and took possession of a fully

loaded black revolver with a long barrel.4 The sergeant testified that he looked over


       4
        The sergeant testified that Windham had a license to carry and was certified to
carry a gun.


                                             11
the pickup “pretty thoroughly” and “didn’t see any damage at all,” including on the

passenger-side mirror. Sergeant Polvado also admitted, however, that he did not

operate the electronic extension to make the mirrors go out and in; he just visually

examined them. He did not observe one mirror’s being pushed in closer than the

other.

         Sergeant Polvado also spoke with Horton after he had pulled over as instructed

by the operator. Sergeant Polvado testified that Horton told him that Windham had

cut in front of him so closely that he could not see the motors on the boat. In the

video from Sergeant Polvado’s dash-cam, Horton described what his tractor-trailer’s

dash-cam would have shown had it been recording that day5: “It woulda showed that

they cut me off. . . . I couldn’t even see the back-end of the motors on the boat. . . .

Like I said, after that, he just jumped over in the right-hand lane, and I just kept on

going, went on past him.”

         Sergeant Polvado also interviewed Williams, who had stopped to check on

Horton. According to Sergeant Polvado, Williams told him that he was so far behind

Horton that he did not witness anything.

         5.    Trooper Benjamin Wolf and Wolf’s dash-cam video

         Department of Public Safety Trooper Benjamin Wolf testified that by the time

he arrived, Horton’s and Williams’s two commercial tractor-trailers were parked on


       Horton explained at trial that although his tractor-trailer is equipped with a
         5

dash-cam, it did not record that day’s events because it had been locked inadvertently.

                                           12
the side of the roadway shoulder.6 Trooper Wolf’s dash-cam video showed Sergeant

Polvado giving Trooper Wolf information about the incident and then both officers

having a largely unintelligible conversation with Horton. After that conversation,

Trooper Wolf told Sergeant Polvado: “If they did sideswipe, there’s no reason to pull

a gun.”

      Trooper Wolf testified that when he asked Horton if he felt threatened by

Windham’s actions, Horton responded, “No, I was pissed.” Trooper Wolf admitted

that before he interviewed Windham, he had already told Horton that he was going to

arrest Windham, most likely for “ag assault,” based on Horton’s statement. Before

interviewing Windham, Trooper Wolf told Horton that he could leave; Horton drove

away as Trooper Wolf drove over to where Windham’s pickup was parked. Trooper

Wolf had previously told Williams he could leave because Williams stated that he had

not witnessed anything.

      Trooper Wolf testified that he secured the loaded weapon, which he described

as a long-barrel Smith and Wesson .38 caliber revolver with a synthetic wooden-type

grip with a bluish-black color to it; he testified that Horton’s description of the gun on

the 911 call matched the gun exactly.

      Trooper Wolf interviewed Windham after reading him his Miranda rights. The

interior dash-cam footage from Wolf’s car showed that when Trooper Wolf asked

      During trial, Trooper Wolf’s rank was corporal, but we will refer to him as
      6

Trooper Wolf because that was his rank at the time of the offense.


                                           13
Windham what had occurred, Windham responded, “The, the truck driver ran us off

the road into another truck. We actually touched the other truck. I do not know what

set him off,” explaining that his passenger-side mirror had hit the other truck. When

Trooper Wolf asked Windham if he had called anybody about the crash, Windham

responded that he had tried but that he was driving with the boat and pushing buttons

while his phone was locked, adding, “I felt my two kids were, you know, I just got

attacked with a deadly weapon so I was a little bit shook up.” 7

      Trooper Wolf testified that Windham said that his pickup had been forced off

the road and that his passenger-side mirror had “touched” another truck. Trooper

Wolf did not see any evidence of damage to the pickup’s right-side mirror, and he

would have expected to see some indication of contact if the vehicles had been

traveling sixty miles per hour. The trooper also admitted that he did not operate the

mirrors’ motors and could not rule out that Windham’s pickup had touched another

vehicle on the highway.

      Trooper Wolf testified that Windham denied pointing a gun at Horton or

displaying a gun. The trooper’s dash-cam video also showed Windham denying that

anything happened with the gun but having no response to the trooper’s asking how

Horton could know that there was a gun in Windham’s pickup. Windham said that


      7
       Communications supervisors for the Wichita Falls Police Department and
Clay County Sheriff’s Office testified that they could not find any 911 calls for a
motor-vehicle accident or near-collision around the applicable time on the day of the
incident. Horton’s call did not mention any motor-vehicle accident or near-collision.

                                           14
the gun was in his console, that Horton had attacked him with his tractor-trailer, that

he got “pissed off” at Horton, and that he threw his ipod at Horton and shot him the

finger. Windham further complained that the officers had let Horton go, claiming that

he had been attacked with the semi-truck because Horton was in a road rage.

      Windham explained that he had tried to call 911 and claimed to have “movies”

of the incident. Windham then explained that he was going to pull over but that he

had not by the time he saw the officers attempting to pull him over. Trooper Wolf

remarked that the stop was about twenty miles away from where the incident had

happened, and Windham responded: “He’s following us. There’s two trucks following

us, it was all the way. I, I was in fear of my life.” He reiterated that Horton had been

following them and “had just tried to run [them] off the road.”

      Trooper Wolf told Windham that the other driver had a dash-cam video, and

Windham responded: “I hope he does. I hope he does.” Trooper Wolf interjected:

“He sure does.” Then Windham asked: “Did you see him try to kill us?” Trooper

Wolf responded: “No, sir, I did not.” 8 Trooper Wolf then arrested Windham for

aggravated assault.

      The trooper’s dash-cam video also showed that after Trooper Wolf arrested

Windham, Windham spoke with his sons and told them: “Don’t get . . . fuzzy like I



      Trooper Wolf testified at trial that he was unable to view any material from the
      8

SIM card on Horton’s dash-cam.


                                          15
did.” Trooper Wolf testified that he took this statement to mean that Windham was

saying, “[D]on’t do what I did.”

       6.     Chad Windham

       The defense called Windham’s adult son Chad to testify. Chad, who was sitting

in the front-passenger seat, testified about the family’s encounter with Horton’s

tractor-trailer and the near-collision:

       [W]e were coming down 287 and we were in the middle lane of the
       highway. . . . And I believe right at the split, . . . we were moving over
       into the left-hand lane, and then I guess a truck behind us thought we
       had cut him off. But we’re toting a boat so, you know, we’re going
       60 miles per hour. . . . We get back into the middle lane. At that time, the
       truck driver on the left-hand lane pulls forward. I can see him in front of
       me. He then decides to move into our lane, pushing us into the right-
       hand lane. On the right-hand lane, there was a red truck. We made
       contact with that vehicle just as he split. I mean, it was seconds. And
       that’s exactly what happened right there. I don’t know where the split
       was.
Chad testified that their right-hand mirror was pushed in, explaining that it happened

just when the red truck split off and that “[i]f he hadn’t split off, we would have

crashed.” According to Chad, Horton pushed them into the red truck without making

contact with the driver’s side of their pickup or boat:

       Q.     Okay. So did he drift in his lane?
       A.     He forcefully pushed us into that red truck.
              ....
       Q.     . . . . You’re saying that he forcefully maneuvered, aggressively, so
              that your – the vehicle your father was operating contacted the
              red truck and yet he, in the 79-foot trailer going this way into you,
              didn’t contact your vehicle?

                                           16
      A.     Correct.
      Q.     Okay. Was the cab of Mr. Horton’s vehicle, the truck part, was it
             past you when he came over?
      A.     Yes, sir.
      Q.     Okay. So Mr. Horton was ahead of you when he forcefully
             pushed you and your father and your brother into this red truck
             and missed you, right?
      A.     Yes, sir.
Chad testified that he was “[a]bsolutely” in fear for his life and that he had never been

that afraid before. He later testified that he “could have kissed that semi.”

      Next, according to Chad, their pickup was in the left of two lanes; Horton had

slowed down and moved into the right lane. Chad testified that they did not accelerate

to catch up with Horton: he had slowed down while they had accelerated to get back

up to the speed limit. Chad admitted that if they had “maintained the same speed as

Mr. Horton did, then [they] never would have caught him.” He also testified that they

“sped up to the speed limit and [that they] ended up catching up with him.” He

further admitted:

      Q.     . . . . So y’all, in fact, pursued him and caught him, correct?
      A.     We caught up next to him, yes, sir.
      Q.     And you drove up along the driver’s side of the 18-wheeler, right?
      A.     Yes, sir.
Chad denied that they had pursued Horton, again stating that they “eventually caught

up with him.”



                                           17
      According to Chad, Horton was slowing down and as they were passing him,

“[a]t this time, out of fear, [Windham] displayed his weapon.” Chad admitted that

Horton did not take any “aggressive movement” toward them or their vehicle when

their pickup came up along Horton’s driver’s side. Chad further admitted that other

than the incident with the red truck, which he viewed as aggressive, Horton did not

have any aggression toward the family in the pickup “[a]t [any] other time.”

      Chad denied that his father pointed the gun at anybody, stating that his father

just “shook it.” Chad also denied that his father had leaned over him, put the gun

across his face, or pointed the gun. When he was asked, “Your dad reached into the

center console of the pickup truck and brandished [the gun], didn’t he?” Chad

answered: “He displayed his weapon, yes, sir.” Chad had no recollection of his

father’s throwing an iPad, “flip[ping] the bird,” shaking his fist, or yelling profanities

at Horton.

      According to Chad, Horton then slowed down and started to veer back but

continued to follow them. Chad agreed that his father was trying to avoid “two black

semis” that were following them but admitted that Horton did not attempt to

overtake them and that it was “very possible” Horton was trying to get home. Chad

further testified that Horton did not pull over and was not showing any fear or

backing down. Chad answered yes when asked (1) if Horton had continued “to

pursue” the pickup and (2) if he was then “in fear for [his] safety.”



                                           18
      Although Windham had asked Chad to call the police, Chad testified that he

could not because he was “in shock” and “terrified” and “[n]othing was working.”

Chad further testified that they were in “heavy traffic” and that he did not notice any

exits from the highway that would be easy to take with a big pickup pulling a huge

boat. According to Chad, it was not easy for Windham to change lanes while hauling

the boat; the boat would fishtail if they went above sixty-five or seventy miles per

hour. Chad did not notice any rest stops on his side of the highway, and the shoulder

was not wide enough to pull the pickup and boat off the road. He could not recall if

there were other places to pull over and call the police.

      Chad admitted that he did not tell the officers that his father had a gun; the

deputies had recovered the gun as soon as they pulled them over. Chad also admitted

that neither he nor his father told the police the truth. Chad said that when his father

told him not to “be fuzzy,” he was talking about “when he produced that pistol and

threatened Mr. Horton with it.”

      Chad said that when he got home, he told his mother about his father’s

displaying the weapon. His father called from jail later that day. The trial court

admitted the recording of the call into evidence. In that call, Windham asked his wife

whether Chad and Chance had told her what had happened, and she responded, “You

. . . lost your temper and showed [the] gun.” Windham replied, “Yeah. . . . I mean the

guy tried to kill us.” When speaking to his other son Chance, Windham said, “I

messed up.” Chad, on the other hand, did not think that his father had messed up.

                                           19
       7.     Windham

       Windham testified that on the flyover, he was in the middle of three lanes (lane

2) and that Horton’s tractor-trailer was in lane 1. Windham changed into lane 1 in

front of Horton’s tractor-trailer, passed a slower automobile, and then moved back

into lane 2. Windham then saw Horton’s tractor-trailer accelerating and coming over;

a red truck was in the far-right lane (lane 3). Windham’s pickup “touch[ed]” the red

truck; Windham claimed that Horton “drove us all the way over there and [that he,

Windham,] did a remarkable job of not tearing that highway up with everybody out

there.” Windham testified that there was also a second semi-truck behind him during

this incident with the red truck but that he had no reason to believe that it was

Williams’s tractor-trailer:

       Q.     All right. So [Horton] slowed down?
       A.     Yes. We all slowed down, all three of us, even the red truck. . . . .
              And there was also a truck behind me.
       Q.     A semi truck behind you?
       A.     Yes, sir.
       Q.     So you were kind of boxed in where nobody could see you?
       A.     Correct.
       According to Windham, the red truck exited the highway, and Horton then

went back to the middle lane. At that point, the highway went down to two lanes, and

Horton was in front of him. Horton had slowed down to about forty miles per hour.




                                           20
      Next, Windham slowed down and moved to the far-left lane (lane 1).

According to Windham, both he and Horton sped up initially, but Horton slowed

down when they reached a point in the road where there was a guardrail to

Windham’s left:

      Q.    [Both of you] are speeding back up?
      A.    Yes. And then we got to about 60 miles per hour and he slows
            down. He’s coming back now, again. And there’s a guard rail.
      Q.    A guard rail on your – your left?
      A.    Yes.
      Q.    All right.
      A.    There’s no shoulder and a guard rail there.
      Q.    All right. Did that concern you?
      A.    I thought here he’s – he’s coming again.
      Q.    He’d already tried to push you off –
      A.    He’d already damn near killed all three of us.
            ....
      Q.    . . . . So tell me why you were concerned about the guard rail on
            your left.
      A.    I had no place to go. It’s just gonna be a big mess.
      Q.    And you thought he was coming up to –
      A.    He’d already done it once.
      Q.    Okay. Were you in fear for your life?
      A.    Yes, sir.
      Q.    Were you in fear for your children’s lives?

                                         21
      A.     I was in fear for them first.
      Q.     All right. So what did you do?
      A.     Uh, I grabbed my gun out of the console and held it between my
             boy’s legs, like this. I didn’t – I didn’t grip it. I had it between
             these three fingers and my thumb, and I shook it like that.
             (Gesturing)
      Q.     Did you ever point it at him?
      A.     I did not point that gun at that man.
             ....

      Q.     Okay. Why did you show the gun to him?
      A.     I wanted him to know that I could protect me and my – my
             family and my property.
      Q.     Were you trying to – Were you making a statement?
      A.     I was wanting him to go away and leave us alone. He was in road
             rage, and he was driving that truck dangerously for all of us.
      Q.     So what happened then?
      A.     He slowed down and continued to stay behind me from then on.
      In further explanation of this incident, Windham testified that after he resumed

driving the speed limit, Horton slowed and was “coming back at [him], and [the

pickup was] up against the guard rail.” Windham added, “He slowed down, took a

look. . . . I thought he was coming at us again, but he wanted to see how big our eyes

were. That’s how he looked.”

      Windham said that when he produced the gun, he was between Horton and a

guardrail and was still in fear for his safety. Windham felt justified in producing and



                                             22
displaying the gun because he had done so in self-defense. However, he denied

“us[ing] a firearm to intimidate and threaten another human being” on the day at

issue.

         Windham also admitted that Horton took no aggressive action toward him

after he produced the gun, that he “never saw two big black trucks bearing down on

[him] the whole time,” and that he had lied to Trooper Wolf about not having

displayed a weapon.

         Windham testified that he did not notice any places to exit from the highway

that he could have taken easily but that he was just watching Horton’s tractor-trailer.

The shoulder was not wide enough to pull the boat over. Horton’s tractor-trailer was

bigger than Windham’s pickup, and Windham could not easily accelerate with the

boat.

         According to Windham, when he told Chance that he had “messed up,” he

meant that he had messed up by not calling 911 because that was the reason Trooper

Wolf gave for arresting him.

C.       Discussion

         Windham asserts that this evidence is insufficient to prove beyond a reasonable

doubt that he committed aggravated assault with a deadly weapon because he merely

displayed the gun and never pointed it at Horton and because Horton was not actually

threatened by his actions. Windham’s arguments invite us to view the evidence in the



                                           23
light most favorable to the defensive evidence, contrary to the prescribed standard of

review. Therefore, neither argument is persuasive.

       1.    No material variance

       Windham challenges whether the evidence shows that he pointed the gun at

Horton, as alleged in the indictment. According to Windham, the evidence does not

prove that he actually pointed the gun at Horton; therefore, there is a material

variance between the allegations in the indictment and the proof at trial, rendering the

evidence insufficient. See Gollihar v. State, 46 S.W.3d 243, 257 (Tex. Crim. App. 2001)

(holding that evidence presented at trial that varies from indictment’s wording will not

support conviction if the variance is material and prejudices defendant’s substantial

rights).

       Horton testified that Windham pointed the gun at him and that he was looking

down the barrel of the gun, which was “pointing up at [him] from inside the” pickup.

Dash-cam video showed Horton demonstrating shortly after the incident how

Windham had displayed the weapon; Horton’s arm was extended directly from the

shoulder in a pointing motion.

       Although Windham challenges on appeal how reasonable it was for a jury to

believe that Horton could have actually seen into the pickup, Horton testified at trial

that his seat rode higher than the seats in the pickup and that he was elevated.

Windham offered no explanation at trial as to how Horton could have accurately

described to the 911 operator that the gun was a “black-blue revolver” before the

                                          24
officers stopped Windham and found the weapon. The jury was free to believe or

disbelieve any or all aspects of Horton’s and Windham’s version of events. See Jackson,

443 U.S. at 319, 99 S. Ct. at 2789; Queeman, 520 S.W.3d at 622. Therefore, the jury was

not required to believe Windham’s testimony that he merely produced the gun and

held it so that Horton could see it.

      The evidence was sufficient to support a finding that Windham pointed the

gun at Horton; thus, there is no material variance between the indictment and the

proof at trial. See, e.g., Alexander v. State, No. 02-18-00070-CR, 2019 WL 4048864, at

*4 (Tex. App.—Fort Worth Aug. 28, 2019, no pet.) (mem. op., not designated for

publication) (determining that conviction was not infirm for lack of sufficient

evidence under Jackson when evidence at trial and wording of indictment did not vary).

      2.     Evidence that Horton perceived threat
      To support his argument that he did not threaten Horton with imminent bodily

injury, Windham focuses on the trial testimony and dash-cam footage showing that

Horton had told Trooper Wolf shortly after the incident that he felt “pissed” but did

not “figure [Windham] was going to shoot.” Citing no authority, Windham argues that

an “essential element [of aggravated assault with a deadly weapon by threat] is that the

[c]omplainant feared imminent bodily injury.” He then argues that it was impossible

that Horton “could have interpreted [Windham’s] actions in . . . a manner as would

under the circumstances portend an immediate threat of danger to a person of

reasonable sensibility” and that Horton was “neither fearful nor ‘threatened.’”

                                          25
      Although Section 22.01(a)(2) “does not explicitly indicate whether the intended

victim must perceive or receive the threat” and although the Court of Criminal

Appeals has not affirmatively interpreted Section 22.01(a)(2) as requiring that a victim

perceive the threat, neither has it expressly held that the statute does not require such

a perception. Olivas v. State, 203 S.W.3d 341, 345, 349 (Tex. Crim. App. 2006); see

Boston v. State, 410 S.W.3d 321, 326 (Tex. Crim. App. 2013). Instead, it has broadly

defined the term perceive as “[t]o become aware of directly through the senses[,] . . .

[t]o take notice of[,] . . . [t]o achieve understanding of.” Boston, 410 S.W.3d at 326. In

so doing, it has held that the victim does not have to perceive the exact nature of the

threat and that varied types of evidence can prove the perception of a threat: evidence

that the victim feared he could be injured in some way, evidence that the victim

perceived an offense had occurred, and evidence of the defendant’s prior actions that

affected the victim’s state of mind at the time of the charged offense. See Boston,

410 S.W.3d at 327; Olivas, 203 S.W.3d at 350–51.

      Here, viewed in the light most favorable to the verdict, the evidence showed

that Windham lost his temper, drove beside Horton on the tractor-trailer’s driver’s

side, and pointed his gun at Horton from inside the pickup. Horton testified that he

saw the barrel end of the gun and that it was Windham who was pointing the gun at

him. The gun was fully loaded when Trooper Wolf secured it. Windham himself

testified that he produced the gun to show that he could protect himself, his family,



                                           26
and his property and so that Horton would “go away and leave [Windham and his

family] alone.”

       Moreover, Horton did, in fact, testify that he felt threatened by Windham’s

actions and that he took steps to avoid being shot after he saw the gun; he leaned

back to avoid the potential line of fire and let Windham pass him. To the extent that

what Horton told the officers during the traffic stop––that he was simply angry about

Windham’s pointing the gun and that he did not think Windham would actually shoot

the gun––conflicts with his trial testimony that he felt threatened, the jury was entitled

to resolve any such conflict and determine which testimony to believe. See Murray,

457 S.W.3d at 448–49; Schmidt v. State, 232 S.W.3d 66, 68 (Tex. Crim. App. 2007).

       We conclude that this evidence is sufficient for a rational jury to find beyond a

reasonable doubt that Windham threatened Horton with imminent bodily injury. 9 See

Tex. Penal Code Ann. § 22.01(a)(2); Olivas, 203 S.W.3d at 346–49. Thus, we hold that

the evidence is sufficient to prove beyond a reasonable doubt that Windham

       9
         In his second issue, Windham argues that we should render a judgment of
acquittal because the evidence would have been insufficient if the trial court had given
his requested defensive instructions. Although we may review the sufficiency of the
jury’s rejection of self-defense when the trial court gives such an instruction, see Saxton
v. State, 804 S.W.2d 910, 913–14 & n.8 (Tex. Crim. App. 1991), we question whether
such a review is appropriate when the trial court has not given such an instruction, see
Taylor v. State, No. 05-02-01178-CR, 2003 WL 21508785, at *3 (Tex. App.––Dallas
July 1, 2003, no pet.) (not designated for publication). However, because the standard
of review articulated in Saxton focuses on whether the State proved its case beyond a
reasonable doubt despite the defensive evidence, thus incorporating a Jackson review,
Windham would not be entitled to an acquittal based on our review of all the evidence
in resolving his first issue. See Saxton, 804 S.W.2d at 914 (citing Jackson).


                                            27
committed aggravated assault by threat with a deadly weapon. We overrule

Windham’s first and second issues. 10

                              IV.       SELF-DEFENSE

      In Windham’s third and fourth issues, he complains that the trial court

reversibly erred by denying his requested deadly-force and nondeadly-force self-

defense jury instructions under Penal Code Sections 9.04 and 9.32.

A.    Standard of Review

      Appellate review of error in a jury charge involves a two-step process. Trammell

v. State, 287 S.W.3d 336, 340 (Tex. App.—Fort Worth 2009, no pet.) (citing Abdnor v.

State, 871 S.W.2d 726, 731 (Tex. Crim. App. 1994)). Initially, we determine whether

error occurred; if so, we must then evaluate whether sufficient harm resulted from the

error to require reversal. Abdnor, 871 S.W.2d at 731–32. The standard of review for

jury-charge error depends on whether the error was preserved. Jordan v. State,

593 S.W.3d 340, 346 (Tex. Crim. App. 2020). Because Windham preserved his jury-

charge complaints by requesting instructions, we review any error for “some harm.”

Id.; see also Tex. Code Crim. Proc. Ann. art. 36.15; Francis v. State, 36 S.W.3d 121,

123 (Tex. Crim. App. 2000).




      10
        Because we conclude that the evidence is sufficient to support Windham’s
conviction for aggravated assault, we do not reach Windham’s alternative argument
that he was at most guilty of deadly conduct. See Tex. R. App. P. 47.1.


                                           28
       A defendant is entitled to a self-defense instruction when that defensive issue is

raised by the evidence, “whether that evidence is strong or weak, unimpeached or

contradicted, and regardless of what the trial court may think about the credibility of

the defense.” Gamino v. State, 537 S.W.3d 507, 510 (Tex. Crim. App. 2017). In

reviewing the denial of a requested self-defense instruction, we view the evidence in

the light most favorable to the requested submission to determine whether evidence

from any source will support the elements of the defense. Id.; see also Krajcovic v. State,

393 S.W.3d 282, 286 (Tex. Crim. App. 2013) (“[E]ven a minimum quantity of

evidence is sufficient to raise a defense as long as the evidence would support a

rational jury finding as to the defense.”).

B.     Applicable Law on Self-defense

       Under Section 9.31 of the Texas Penal Code, a person is justified in using

nondeadly force when and to the degree the actor reasonably believes the force is

immediately necessary to protect the actor against the other’s use or attempted use of

unlawful force, except in the limited circumstances provided in Section 9.31(b).11 See


       11
         The only potentially applicable exception in Subsection (b) on the facts of this
case is Section 9.31(b)(4), which provides that the threat of force against another is
not justified if the actor provoked the other’s use or attempted use of unlawful force,
unless (A) the actor abandons the encounter or clearly communicates to the other his
intent to do so reasonably believing he cannot safely abandon the encounter and (B)
the other nevertheless continues or attempts to use unlawful force against the actor.
Tex. Penal Code Ann. § 9.31(b)(4). Neither Windham nor the State contends that the
evidence suggests that Windham provoked any use or attempted use of unlawful force
by Horton. Thus, we do not address the applicability of Section 9.31(b)(4).


                                              29
Tex. Penal Code Ann. § 9.31(a); Gamino, 537 S.W.3d at 510. Similarly, under Penal

Code Section 9.32, a person is justified in using deadly force if he would be justified in

using force under Section 9.31 and he reasonably believes that deadly force is

immediately necessary to protect himself against another’s use or attempted use of

deadly force. See Tex. Penal Code Ann. § 9.32(a)(1)–(2)(A); Trammell, 287 S.W.3d at

341; see also Tex. Penal Code Ann. § 9.01(3) (defining “deadly force” as force

“intended or known by the actor to cause, or in the manner of its use or intended use

is capable of causing, death or serious bodily injury”). A “reasonable belief” is “a

belief that would be held by an ordinary and prudent man in the same circumstances

as the actor.” Tex. Penal Code Ann. § 1.07(a)(42).

      Deadly-force self-defense may not apply to the tried facts even if a defendant is

charged with using or displaying a deadly weapon. Gamino, 537 S.W.3d at 510. That is

because under Penal Code Section 9.04, “a threat to cause death or serious bodily

injury by the production of a weapon or otherwise, as long as the actor’s purpose is

limited to creating an apprehension that he will use deadly force if necessary, does not

constitute the use of deadly force.” Tex. Penal Code Ann. § 9.04. Because Section

9.04 provides that “[t]he threat of force is justified when the use of force is justified

by [the self-defense] chapter” of the Penal Code, Section 9.04 is not a separate

statutory defense; it is incorporated into the law of self-defense. Gamino, 537 S.W.3d

at 510. Thus, even though Windham was charged with using a deadly weapon, if the

evidence presented at trial triggered the application of Section 9.04, he would be

                                           30
entitled to an instruction on nondeadly force under Section 9.31, rather than an

instruction on deadly-force self-defense under Section 9.32. See id.

      Windham requested self-defense instructions under Sections 9.04, 9.31, and

9.32. Therefore, to be entitled to a self-defense instruction, Windham was required to

present some evidence at trial triggering the application of Sections 9.04 and

9.31 (nondeadly force) or Section 9.32 (deadly force). See Gamino, 537 S.W.3d at 510.

      In his brief, Windham focuses largely on the trial court’s refusal to give a

deadly-force self-defense instruction under Section 9.32, but in his fourth issue he also

argues that the evidence triggered Section 9.04. Because Section 9.04 is not a stand-

alone provision and incorporates Section 9.31 in the nondeadly-force context, we

construe Windham’s fourth issue as fairly including an argument that the trial court

erred by refusing his requested self-defense instruction under both Section 9.04 and

Section 9.31. See Tex. R. App. P. 38.1(f); see also Gamino, 537 S.W.3d at

511 n.17 (“Logically, therefore, if Section 9.04 is triggered by the evidence presented,

and if the defendant requests a self-defense instruction, then Section 9.04 and Section

9.31 would be the ‘law appliable to the case.’”). Accordingly, we first review whether

the trial court erred by denying Windham’s requested self-defense instruction under

Penal Code Sections 9.04 and 9.31. See Gamino, 537 S.W.3d at 510–11 (noting, as court

of appeals had held, that if “Section 9.04 applies, then the use of a gun does not

constitute ‘deadly force,’ and, therefore, [S]ection 9.32 would become inapplicable”

because “the use of the gun would, by default, be the use of ‘force’ in self[-]defense,

                                           31
and [S]ection 9.31 would be the applicable provision” (quoting Gamino v. State,

480 S.W.3d 80, 87 (Tex. App.––Fort Worth 2015))).

C.    Evidence Raised Self-defense
      Windham argues that the evidence shows (1) that he displayed the weapon only

to create an apprehension that he would use deadly force if necessary to protect

himself and (2) that he reasonably believed that such force was immediately necessary

to protect himself from Horton’s use or attempted use of unlawful force. According

to Windham, this evidence was sufficient to support submission of a self-defense

instruction. The State counters––as it did at trial––that “no evidence shows any

immediate necessity justifying Windham’s illegal act” and that Windham was not

entitled to the instruction because he did not confess to pointing the gun at Horton as

alleged in the indictment. We agree with Windham.

      1.     The confession-and-avoidance requirement

      The State first contends that Windham was not entitled to a self-defense

instruction because he did not admit that he pointed a gun at Horton as alleged in the

indictment. Self-defense is a confession-and-avoidance defense; therefore, a defendant

“cannot both invoke self-defense and flatly deny the charged conduct.” Jordan,

593 S.W.3d at 343. However, an appellant is not required to admit the State’s version

of events and does not necessarily have to admit committing every element of the

offense. Gamino, 537 S.W.3d at 512. Moreover, even an equivocal admission can raise

a defense. See Juarez v. State, 308 S.W.3d 398, 405–06 (Tex. Crim. App. 2010); see also

                                          32
Bufkin v. State, 207 S.W.3d 779, 781–82 (Tex. Crim. App. 2006) (noting that while “[i]t

is certainly true that the defendant cannot foist upon the State a crime the State did

not intend to prosecute in order to gain [a defensive] instruction,” nevertheless, “the

defendant has the right to controvert the facts upon which the prosecution intends to

rely, and that right includes claiming that the events unfolded in a way different than

the State has alleged”). Therefore, Windham was not required to specifically admit

that he pointed the firearm directly at Horton; instead, he was entitled to a Section

9.04 and 9.31 instruction

      if there [was] some evidence, even if contradicted, that he believed the
      display of his gun was immediately necessary to protect himself against
      the victim’s use or attempted use of unlawful force, that his purpose in
      displaying his weapon was limited to creating an apprehension that he
      would use deadly force if necessary, and that his conduct was not in
      response to verbal provocation alone.

Gamino, 537 S.W.3d at 512.12

      Windham testified that after the first incident where he alleged Horton had

tried to push his vehicle off the road that he thought Horton was “coming again.”

      12
        Isaacson v. State, an unpublished case from the Austin Court of Appeals, does
not command a different result. No. 03-10-00866-CR, 2013 WL 1955799 (Tex.
App.—Austin May 10, 2013, pet. ref’d) (mem. op., not designated for publication).
The State points out that the way we distinguished Isaacson in our opinion in Gamino
shows that the reasoning of Isaacson controls here. We do not agree because not only
did Isaacson predate the Court of Criminal Appeals’s decision in Gamino––which did
not discuss or rely upon our distinguishing Isaacson in the underlying opinion––the
defendant in Isaacson was charged with aggravated assault on a public servant and
admitted only to answering his front door while holding a gun by his side, pointed at
the ground, without any knowledge that the people at his door were police officers.
2013 WL 1955799, at *3. Thus, Isaacson is distinguishable, and we do not find its
reasoning persuasive.

                                          33
This second time, Windham was driving in the left-hand lane with no shoulder on the

road to his left, only a guardrail. According to Windham, he perceived that Horton

was going to try to pin his pickup against the guardrail; if Horton had done so,

Windham would have “had no place to go,” and the result would have been “a big

mess.” Windham testified that, fearing for his life and the lives of his children, he

“grabbed [his] gun out of the console” and showed it to Horton. Windham explained

that his purpose in displaying the gun was to let Horton know that he could protect

himself, his family, and his property in the hope that Horton would “go away and

leave [them] alone.” And, again according to Windham, after he brandished the gun,

Horton “slowed down and continued to stay behind [him] from then on.”

      While Windham denied committing an offense, he said his purpose in holding

the gun where Horton could see it was to prevent an offense. This defensive evidence is

some evidence that Windham believed it was immediately necessary to display his gun

to prevent Horton’s attempted use of force, that Windham showed the gun solely to

create the apprehension that he would use it if necessary, and that his use of the gun

was not solely in response to verbal provocation; thus, this evidence was sufficient to

satisfy the confession-and-avoidance prerequisite to obtaining a self-defense

instruction.13 See Gamino, 537 S.W.3d at 512–13.


      13
         Even if the jury believed Windham’s testimony only in part––if it rejected his
testimony that he did not point the gun at Horton, believing that he did point the gun
at Horton, but also believing Windham’s testimony that he did so only because he was
afraid that Horton was attempting to pin him in between the tractor-trailer and the

                                          34
      2.     Evidence regarding imminent harm disputed

      Windham next argues that he was entitled to a self-defense instruction because

some evidence shows that he believed his display of the gun was immediately

necessary. The State argued at trial, and argues on appeal, that Windham’s conduct

could not have been immediately necessary to protect himself from imminent harm

because the evidence shows that after Windham and Chad claimed to have had the

near-collision with the red truck, Windham had ended up behind Horton in lane

2 and to reach Horton’s driver’s side window had to have deliberately moved into the

left lane and accelerated. Therefore, the State contends that Windham could have

avoided the next encounter––in which Windham drove up beside the driver’s side of

Horton’s tractor-trailer on the left and either pointed or displayed the gun––altogether

by simply remaining behind Horton and letting him get ahead or exiting the highway.

At trial, the State cited this court’s Trammell opinion as controlling on this point, and

the trial court agreed. 287 S.W.3d at 340–42.

      “[I]imminent harm is harm that is ready to take place—harm that is coming in

the very near future. Logically, then, if conduct is ‘immediately necessary’ to avoid

harm that is imminent, that conduct is needed right now.” Henley v. State, 493 S.W.3d

77, 89 (Tex. Crim. App. 2016). Thus, in the self-defense context, “force that is

‘immediately necessary’ to protect oneself or another from a person’s use of unlawful


guardrail––the jury could find that Windham was acting in self-defense under Sections
9.04 and 9.31.

                                           35
force is force that is needed at that moment––‘when a split[-]second decision is

required.’” Id. at 90 (quoting Smith v. State, 874 S.W.2d 269, 273 (Tex. App.—Houston

[14th Dist.] 1994, pet. ref’d), abrogated on other grounds by Clewis v. State, 922 S.W.2d

126 (Tex. Crim. App. 1996)).

      In Trammell, an aggravated assault case, several hours had passed between the

complainant’s threatening the appellant with a knife and the appellant’s shooting the

complainant. 287 S.W.3d at 337–38. The appellant had left the scene after the knife

incident, only to return hours later to sit in a parked car in front of the complainant’s

home. Id. at 337. While sitting in the parked car, appellant shot the complainant after

the complainant had driven over to appellant’s car and spoken to him through the

open windows. Id. at 337–39, 341. There was no evidence that the complainant had

threatened the appellant physically after the complainant came out of his house and

before the appellant shot him. Id. at 337–38, 341. We therefore rejected the appellant’s

argument that he was entitled to a self-defense instruction because the “appellant

could have simply driven away from the scene; shooting the gun was not an

immediately necessary response.” Id. at 341.

      Here, though, there is some evidence that Windham believed Horton was

threatening him and his sons with imminent bodily injury––trying to pin their pickup

against a guardrail while driving at high speed––when Windham pulled out his gun.

However, the State claims that the evidence is undisputed that Windham, like the



                                           36
defendant in Trammell, could have avoided the situation altogether by not driving past

Horton. The evidence is not undisputed on this point, though.

      Windham testified that he and Horton were driving in rush-hour traffic and

that it was difficult to maneuver the pickup with the boat attached. After the near-

collision, Horton and Windham both accelerated back to about sixty miles per hour.

Although Windham was in the left lane and Horton in lane 2, Horton was ahead of

Windham. While the State and trial judge both characterized the evidence as showing

only that Windham had sped up to reach Horton’s tractor-trailer, that evidence came

from Horton alone. Chad and Windham both testified that Horton slowed his tractor-

trailer, thus causing Windham to pull even with the tractor-trailer, and Windham

testified that Horton’s slowing down, combined with his prior action in forcing

Windham’s pickup into the red truck, caused Windham to think that Horton was

going to try to pin the pickup between the tractor-trailer and the guardrail. Thus, not

only was the evidence about how Windham and Horton ended up next to each other

disputed, contrary to the State’s argument, the State’s position ignores that we are to

view the evidence––whether it is contradictory or weak––in the light most favorable

to Windham in determining whether the trial court should have given an instruction.

See Gamino, 537 S.W.3d at 510.




                                          37
      The facts in this case are distinguishable from the facts in Trammell.14 Windham

and Horton were both driving large vehicles through rush-hour traffic. There is some

evidence that Windham, perceiving that the threat of being pushed off the road had

ended, attempted to drive in the flow of traffic, albeit in a different lane from Horton,

but that after Windham could no longer take effective evasive action, Horton slowed

down so that he was even with Windham, which in light of Horton’s prior actions

Windham perceived as a threat to pin him against the guardrail. Whether Windham’s

moving into the left lane (where he could be put in the defensive position he claimed

he was in) and his belief that Horton was attempting to use unlawful force against him

were reasonable under the circumstances is a fact question for the jury to decide and

not a preliminary question for the trial court to resolve when determining whether the

defense was raised. See Gamino, 480 S.W.3d at 90.

      Viewing the evidence in the light most favorable to Windham, there is some

evidence that the above-described circumstances imposed a threat of bodily harm to

      14
         Three of the cases cited by the State are factually distinguishable because in
those cases, there was no evidence that the complainants were doing anything to
threaten the appellants or third persons with imminent harm when the appellants used
the force at issue. See Henley, 493 S.W.3d at 89–90; Graves v. State, 452 S.W.3d 907,
911–12 (Tex. App.—Texarkana 2014, pet. ref’d); McBride v. State, 359 S.W.3d 683,
694–95 (Tex. App.—Houston [14th Dist.] 2011, pet. ref’d). Two of the cases are
procedurally distinguishable because the trial court did include a self-defense
instruction, and the focus on appeal was whether the evidence nevertheless supported
the jury’s verdict. See Hernandez v. State, No. 04-18-00217-CR, 2019 WL 1547493, at
*1–2, *4 (Tex. App.—San Antonio Apr. 10, 2019, no pet.) (mem. op., not designated
for publication); Guerrero v. State, No. 14-13-00880-CR, 2014 WL 3955157, at *1–
2 (Tex. App.—Houston [14th Dist.] Aug. 14, 2014, pet. ref’d) (mem. op., not
designated for publication).

                                           38
Windham that was “ready to take place, near at hand, impending, hanging

threateningly over [his] head, [or] menacingly near.” See Henley, 493 S.W.3d at 89.

Accordingly, the trial court erred by refusing Windham’s Section 9.04 and 9.31 self-

defense instructions.

D.    Some Harm
      When, as in this case, a defendant preserves a charge-error complaint, the error

requires reversal if the error caused “some harm,” meaning it was “calculated to injure

the rights of [the] defendant.” See Tex. Code Crim. Proc. Ann. art. 36.19; Abdnor,

871 S.W.2d at 732; Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985) (op.

on reh’g); see also Reeves v. State, 420 S.W.3d 812, 816 (Tex. Crim. App. 2013). “Some

harm” means “any harm, regardless of degree,” Arline v. State, 721 S.W.2d 348,

351 (Tex. Crim. App. 1986), but it also means “actual harm and not merely a

theoretical complaint,” Jordan, 593 S.W.3d at 347; Arline, 721 S.W.2d at 351. To assess

harm, we must evaluate the whole record, including the jury charge, contested issues,

weight of the probative evidence, arguments of counsel, and other relevant

information. Jordan, 593 S.W.3d at 347.

      We conclude that the record in this case demonstrates some harm. Windham

testified that he showed the gun to Horton to make Horton leave him and his sons

alone. Although the jury had to decide which version of events to believe––Horton’s

or Windham’s––even if it had believed Windham’s version it could have convicted

him under the jury charge it received. Windham’s entire defense was built around his

                                          39
justification based on self-defense and defense of his sons; he set out this theme as

early as his opening statement. See Gamino, 480 S.W.3d at 91 (“Under the charge given

to the jury, Appellant lost under both versions because Appellant’s use of a gun

constituted the unwarranted use of deadly force. Nothing in the charge provided that

Appellant’s conduct might have been justified or excused for any reason.”). In closing

argument, the State asserted that there was no dispute that Windham purposefully

picked up the gun and emphasized that Windham did what he did because he was

angry; in other words, he had no excuse. Accordingly, we hold that Windham suffered

some harm, and we sustain his fourth issue. We need not reach his third and fifth

issues. See Tex. R. App. P. 47.1; Gamino, 480 S.W.3d at 92.

                               V.     CONCLUSION

       Having overruled Windham’s first and second issues and having sustained his

fourth issue, we reverse the trial court’s judgment and remand this case for a new trial.

See Arteaga v. State, 521 S.W.3d 329, 340 (Tex. Crim. App. 2017) (“The normative

remedy for harmful jury charge error is to reverse the convictions and remand for a

new trial.”).




                                           40
                                   /s/ Mike Wallach
                                   Mike Wallach
                                   Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: February 4, 2021




                              41